Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is the Examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include a hub lifting and pick-and-place equipment, comprising
a fixed plate, wherein a lower portion of the fixed plate is fixedly connected with a vertical plate;
connection feet are arranged on the fixed plate;
one end of the fixed plate is provided with a camera frame;
cameras are mounted on the camera frame;
a plurality of rows of push oil cylinders are arranged on the vertical plate;
piston rods of the push oil cylinders penetrate through the vertical plate and are fixedly connected with translational plate racks;
a plurality of speed reduction motors are arranged at upper sides of front portions of the translational plate racks;
output shafts of the speed reduction motors cooperate with reels;
slings are wound on the reels;
end portions of the slings are provided with lifting hooks;
corresponding positions, located below the speed reduction motors, of the translational plate racks are connected with anti-collision plates through elastic components;
a fixed frame is arranged on one side of a bottom of the vertical plate;
a plurality of speed reduction motors and anti-collision plates are arranged on the fixed frame;
the bottom of the vertical plate is hinged with a safety plate;
the safety plate and the vertical plate are connected with each other through shielding oil cylinders;
a wire holder is arranged on one side of the vertical plate, and is electrically connected with an operation table. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 13, 2022